DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: there appears to by a typographical error in the Specification paragraph [0042] which refers to “contact springs 55” wherein the rest of the Specification defines contact springs as 53 and contact rivets as 55.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 line 4 recites “the yoke”.  It is unclear which yoke is being referred to, is it the first yoke defined in line 3, the second yoke defined in line 3 or both yokes?  Appropriate correction is required for clarification as to which yoke is being referred to such as “the first yoke” or” the second yoke” or “the first and second yokes” or “each of the yokes”, etc.
Claim 1 line 11 recites “a first armature”.  It is unclear if this is a different first armature previously defined in lines 6-7, in which case another name should be used to avoid confusion, or if it’s the same first armature “the first armature” previously defined in lines 6-7, be named as “the first armature”
Claim 1 line 13 recites “a second armature”.  It is unclear if this is a different second armature previously defined in lines 7-8, in which case another name should be used to 
Claim 1 line 28 recites “the two yokes and armature”.  It is unclear which armature is being referred to, is it the first armature defined in lines 6-7, the second armature defined in lines 7-8 or both armatures?  Appropriate correction is required for clarification as to which armature is being referred to such as “the first armature” or” the second armature” or “the first and second armatures” or “each of the armatures”, etc.
Claim 2-18 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph deficiency from parent claim 1.
Claim 2 line 1 recites “the two legs”.  It is unclear which two legs are being referred to, is it the two legs of the first armature defined in claim 1, the two legs of the second armature defined in claim 1 or all the legs of the armatures?  Appropriate correction is required for clarification as to which armature is being referred to such as “the two legs of the first armature” or” the two legs of the second armature” or “each of the two legs of the first and second armatures”, etc.
Claim 3 line 1 recites “the yoke”.  It is unclear which yoke is being referred to, is it the first yoke defined in claim 1 line 3, the second yoke defined in claim 1 line 3 or both yokes?  Appropriate correction is required for clarification as to which yoke is being referred to such as “the first yoke” or” the second yoke” or “the first and second yokes” or “each of the yokes”, etc.
Claim 4 line 1 recites “the yoke”.  It is unclear which yoke is being referred to, is it the first yoke defined in claim 1 line 3, the second yoke defined in claim 1 line 3 or both yokes?  Appropriate correction is required for clarification as to which yoke is being 
Claim 5 lines 1 and 3 recites “the yoke”.  It is unclear which yoke is being referred to, is it the first yoke defined in claim 1 line 3, the second yoke defined in claim 1 line 3 or both yokes?  Appropriate correction is required for clarification as to which yoke is being referred to such as “the first yoke” or” the second yoke” or “the first and second yokes” or “each of the yokes”, etc.
Claim 5 line 2 recites “the armature”.  It is unclear which armature is being referred to, is it the first armature defined in claim 1 lines 6-7, the second armature defined in claim 1 lines 7-8 or both armatures?  Appropriate correction is required for clarification as to which armature is being referred to such as “the first armature” or” the second armature” or “the first and second armatures” or “each of the armatures”, etc.
Claim 6 line 1 recites “the armature”.  It is unclear which armature is being referred to, is it the first armature defined in claim 1 lines 6-7, the second armature defined in claim 1 lines 7-8 or both armatures?  Appropriate correction is required for clarification as to which armature is being referred to such as “the first armature” or” the second armature” or “the first and second armatures” or “each of the armatures”, etc.
Claim 7 line 1 recites “the armature”.  It is unclear which armature is being referred to, is it the first armature defined in claim 1 lines 6-7, the second armature defined in claim 1 lines 7-8 or both armatures?  Appropriate correction is required for clarification as to which armature is being referred to such as “the first armature” or” the second armature” or “the first and second armatures” or “each of the armatures”, etc.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claim recites, “wherein an angle of the pole faces can be changed with respect to the longitudinal axis of the excitation coil.”  No structure has been disclosed the enable changing the angle of the pole faces with respect to the longitudinal axis of the excitation coil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose multi-contact comb type relays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837